 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICARDO C. WHEATLEY, JR.,                         Case No. 1:20-cv-00481-JLT (PC)
12                      Plaintiff,                      ORDER REQUIRING PLAINTIFF TO
                                                        REFILE FIRST AMENDED COMPLAINT
13           v.
14    SERGEANT D. DOMINGUEZ, et al.,                    21-DAY DEADLINE

15                      Defendants.

16

17          In response to this Court’s first screening order, Plaintiff filed a first amended complaint.

18   (Doc. 11.) The document is missing pages 2 and 3. Without these pages, the Court is unable to

19   screen the first amended complaint properly. Therefore, the Court ORDERS Plaintiff to file a

20   complete copy of his first amended complaint within 21 days of the date of service of this order.

21          Failure to comply with this order will result in a recommendation that this case be

22   dismissed for failure to obey a court order.

23
     IT IS SO ORDERED.
24

25      Dated:     June 17, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
